Citation Nr: 1424034	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript has been associated with the claims file.  The Veteran was offered an opportunity for an additional hearing.  He indicated in an October 2011 statement that he wished for his case to be considered on the evidence of record.

The Veteran's claims were remanded in January 2012 for an addendum medical opinion and to allow the Veteran an opportunity to submit additional evidence.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for vertigo has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during service or within one year of the Veteran's discharge from service and has not been shown to be the result of disease or injury incurred during service.

2.  The Veteran currently has tinnitus; tinnitus has not been shown to be a result of in-service noise exposure. 
CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a April 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.  
The record reflects that VA made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran indicated that he has not received private treatment for his hearing loss and has not identified any outstanding evidence.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in connection with his claims in April 2011. The examiner reviewed the claims file, performed appropriate tests and considered the Veteran's subjective complaints.  In January 2012, the Board remanded the claim for an addendum opinion to convert the results of in-service audiograms to currently used units and to allow the examiner to consider the opinion of a private physician that was supportive of the Veteran's claim.  The Board now finds that the April 2011 VA examination and the addendum opinion provided in February 2012 provide sufficient detail so the Board can make a fully informed evaluation of the claims without prejudice to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Service Connection

The Veteran contends that he served as a combat medic in Vietnam and that based on his service in a combat zone wherein he was exposed to noise from M-16s and artillery fire, he should be awarded service connection for hearing loss and tinnitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as ringing in the ears, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes) may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).

In this case, the Veteran's service treatment records (STRs) do not document any reports of hearing difficulties or problems, to include hearing loss or ringing in the ears.  There are three audiograms in the STRs.  In January 2012, the Board remanded the claim for conversion of the in-service audiograms from American standard Association (ASA) units to International Standard Organization (ISO) units in order to facilitate data comparison.  There is no indication of hearing loss during or upon separation from service.

The earliest post-service indication of hearing loss and tinnitus is in an August 2002 VA treatment record.  A July 2003 VA examination confirmed a diagnosis of high frequency bilateral hearing loss and noted tinnitus in both ears which had been "constant, loud, and annoying for one or two years." 

In regard to tinnitus, the Veteran now contends it had its onset in Vietnam following exposure to M-16 gunfire.  However, when the Veteran was tested at the VA in August 2002, he reported a 4 to 5 month history of tinnitus which had a "sudden onset" after treatment with prednisone following an outbreak of hives.  The Veteran also noted prior occasional, intermittent tinnitus believed to be secondary to taking aspirin. There was no mention of noise exposure in service or in-service onset of tinnitus.

Following a March 2011 remand by the Board, the Veteran underwent a VA examination.  On remand, the Board requested an examiner to comment specifically on the Veteran's claimed noise exposure as a medic in a combat zone in Vietnam.  The Veteran has no combat related medals or badges.  See DD-214.  However, the examiner opined that there "is no reason to doubt [the Veteran's] reports that he was exposed to hazardous noise while in Vietnam".  Nonetheless, the examiner concluded that although the Veteran has a current disability, there is no evidence that hearing loss had its onset in service and no indication of a nexus between the claimed in-service noise exposure and the hearing loss that first appeared in the record over 3 decades after service.  The examiner cited to the Audiology and Speech Pathology National Program Office's Institute of Medicine Report that concluded that currently, there is "no scientific support for delayed NIHL (noise-induced hearing loss) weeks, months, or years after the exposure event."  The examiner also commented on the Veteran's conflicting indications of when his tinnitus began.  Treatment records from the early 2000s indicated recent onset, whereas the Veteran current contentions indicated it began while in service. The examiner could not opine as to which statements were more accurate.

Thereafter, the Veteran submitted an August 2011 opinion from a private treating physician.  The physician indicated the Veteran reported his tinnitus "dates back years."  The physician had a "long discussion" with the Veteran and indicated that he felt "that [the Veteran's] history of noise trauma incurred in the military is at least as likely as not to have contributed to his hearing loss and tinnitus.  Frankly, it is probably more likely than not that it did." 

In September 2011, the Veteran submitted a statement from the former commander of the 4th Infantry Division who served with the Veteran from October 1967 to April 1968. The individual indicated that almost every day friendly fire occurred within the perimeter of the Camp where he was stationed with the Veteran and that the artillery file was "very loud and harmful to the unprotected ears of soldiers" like the Veteran.  This individual has service-connected hearing loss and indicated that the Veteran "may very well have suffered the same hearing loss due to his exposure to loud combat sounds during his service . . ."  Also in September 2011, the Veteran submitted a statement from another veteran who served in the 4th Infantry Division at the same time as the Veteran.  Although the author of the statement could not identify the Veteran with certainty, he indicated his belief that the Veteran was where he was and "would have been exposed to explosions, gunfire etc."

In January 2012, the Board remanded the claims again.  As mentioned, the Board requested that the examiner convert the in-service audiograms from ASA units to ISO units.  In addition, the Board directed the examiner to review the additional evidence in the record and to provide an addendum opinion in light of the August 2011 private physician's opinion that supports the Veteran's claims.

In February 2012, the VA examiner who administered the April 2011 examination, converted the in-service audiogram results.  It remains uncontroverted that hearing loss was not shown in service.  The VA examiner considered the private physician's August 2011 statement.  He noted that the physician did not review the Veteran's service records and did not acknowledge the long period of time between separation from service and when the Veteran sought such an opinion from the physician,  some 43 years.   The VA examiner's original opinion rendered in April 2011 remained unchanged.

In this case, there are medical opinions for and against the Veteran's claim that his hearing loss and tinnitus are related to in-service noise exposure.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board finds the August 2011 private physician's opinion to be competent medical evidence, but considers the VA examiner's opinion more probative.  The private physician did not have the opportunity to review the claims file and based his opinion and rationale entirely on the statements provided by the Veteran.  His rationale that "time and noise exposure are factors that would have predisposed" the Veteran to hearing loss does not lend strong support to his conclusion that noise trauma during service, which occurred decades earlier,  most likely caused his current hearing loss and tinnitus.

The Board recognizes that the Veteran is competent to assess that he has tinnitus and that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).   In this case, despite the fact that the Veteran is competent to indicate he has ringing in his ears, his contention that he has experienced tinnitus since service is not consistent with other evidence in the record.  Notably, when he first sought treatment in August 2002, he indicated to a treatment provider that his tinnitus had sudden onset only a few months previously, possibly as a side effect of medication.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits).   The Board finds that the inconsistency in the Veteran's statements weighs against his claim that his tinnitus had its onset in service, especially when such contention has only been made in connection with his claim for disability benefits.

As a whole, the evidence is not in relative equipoise as to whether the Veteran's current disabilities are related to service.  In coming to this conclusion, the Board acknowledges the Veteran's contention that he was a combat veteran.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

There is no contention here that the Veteran engaged in combat with the enemy, although there is no reason to doubt he was exposed to noise in a combat zone.  Notably, however, even if the Veteran had engaged in combat, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection.  Instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to evidence of the incurrence of a disease or injury in service.  

Even if the Board concludes that the first and second elements necessary to establish service connection have been successfully established, there is no medically sound basis upon which to attribute the Veteran's post-service hearing loss or tinnitus to acoustic trauma experienced in service.  There is no evidence of the existence of compensable hearing loss within one year of the date of separation from active duty and no indication of treatment for hearing loss or tinnitus prior to 2002, over 3 decades after separation from service.  The long period of time that passed between the Veteran's period of service and evidence of treatment weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claims, the benefit of-the-doubt doctrine does not apply, and the claims for service connection for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


